207 F.2d 264
NORTHERN NATURAL GAS COMPANY, Petitioner,v.FEDERAL POWER COMMISSION.
No. 14550.
United States Court of AppealsEighth Circuit.
Sept. 4, 1953.

Lawrence I. Shaw, F. Vinson Roach and Dale TeKolste, Omaha, Neb., for petitioner.
Willard W. Gatchell, General Counsel, Federal Power Commission, Bernard A. Foster, Jr., and Robert L. Russell, Atty., Federal Power Commission, Washington, D.C., for respondent Federal Power Commission.
George C. Pardee, G. H. Seig and Harry H. Foulks, Jr., Omaha, Neb., for respondent Metropolitan Utilities Dist. of Omaha.
PER CURIAM.


1
Petition for review of order of Federal Power Commission dismissed, on stipulation of parties.